DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 5-16-22 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5-16-22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites the step of extruding the water-soluble polymer composition without using a die, which is already recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 13, the claim recites the step of extruding the water-soluble polymer composition onto a chilled conveyor, which is already recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (English translation of JP2015214651) in view of Yajima et al. (2009/0286098) and Zhou (English abstract of CN101962484).
	Regarding claim 1, Sakai discloses a method of creating a processable water soluble polymer, the method comprising the steps of:
	Extruding a water soluble p[polymer composition (para 1) from an extruder barrel 1, to produce an irregularly shaped polymer extrudate 5 (fig. 1 and para 7);
	Directing the irregularly shaped polymer extrudate onto a chilled conveyor 6 to cool the irregularly shaped polymer extrudate to below 60 degree Celsius (para 71, 76); and
	Granulating the irregularly shaped polymer extrudate to form a granulate 11 (para 1-3, 5-8, 15-16, 60-83, claims 1-5, fig. 1).
	Sakai does not teach extruding without use of a die and wherein the extruder barrel is not vented other than via its extruder outlet. However, Yajima et al. teaches a method of palletization using an extruder at a low temperature. Yajima et al. teaches that the vent hole may be unnecessary since volatile components are hardly generated at low temperatures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extrude the water-soluble polymer composition in the process of Sakai without use of a die since Yajima et al. teaches that extruder without vent holes are known in the art for extruding resin at low temperatures. 
	Zhou teaches a plastic material is extruded without a die and then granulating (see claim 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakai with the teaching of Zhou since Zhou teaches that the use of a die can be omitted when the extrudate is subsequently granulated.
	Regarding claim 2, Sakai discloses wherein the granulation of the irregularly shaped polymer extrudate occurs immediately following the chilled conveyor 6 without a further drying step (see fig. 1).
	Regarding claim 3, Sakai discloses the step of forming the granulate into a water soluble polymer product (para 1).
	Regarding claim 12, Zhou teaches the step of extruding the water soluble polymer composition without using a die (see claim 8).
	Regarding claim 13, Sakai discloses the step of extruding the water soluble polymer composition onto a chilled conveyor 6 (para 71).
	Regarding claim 14, Sakai discloses wherein the chilled conveyor is at or below a temperature of between 10 degree Celsius and 30 degree Celsius (para 71). 
	Regarding claim 15, Sakai discloses the step of granulating the water soluble polymer composition immediately following the chilled conveyor without a further drying step (fig. 1).
	
Claim(s) 4-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Yajima et al. and Zhou as applied to claim 1 above, and further in view of Morris (2017/0369693).
	Regarding claim 4, Sakai does not teach wherein the water soluble polymer composition comprises a water soluble polymer with at least 15% by weight of the total weight of the composition of a hygroscopic salt to act as a lubricant to render the polymer extrudable and/or mouldable and with a solvent polymer plasticizer, wherein the solvent polymer plasticizer is mono-propylene glycol or di-propylene glycol, and wherein the water content of the composition is of less than 10% by weight of the total weight of the composition. However, Morris teaches a water-soluble polymer comprising a water soluble polymer with at least 15% by weight of the total weight of the composition of a hygroscopic salt to act as a lubricant to render the polymer extrudable and/or mouldable (claim 1 and abstract) and with a solvent polymer plasticizer, wherein the solvent polymer plasticizer is mono-propylene glycol or di-propylene glycol (see claims 11-12), and wherein the water content of the composition is of less than 10% by weight of the total weight of the composition (claim 1 and abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakai with the teaching of Morris in order to improve processability of the composition (para 18).   
	Regarding claim 5, Morris teaches wherein the hygroscopic salt is provided in a higher amount by weight than the solvent polymer plasticizer (claim 13).

	Regarding claim 6, Morris teaches wherein the hygroscopic salt is an anhydrous or hydrated salt selected from the group consisting of: sodium chloride, sodium citrate, magnesium chloride, calcium chloride, potassium chloride, sodium sulphate, sodium carbonate, potassium carbonate, and ammonium carbonate (claim 4-5).
	Regarding claim 7, Morris teaches wherein the hygroscopic salt is a water-soluble salt which will dissolves at a rate of at least 10% by weight in 90 degree Celsius water in ten minutes (inherent because it’s the same salt as claimed).
	Regarding claim 8, Morris teaches wherein the hygroscopic slat has a water content of less than 10% by eight of the total weight of the composition (abstract and claim 6).
	Regarding claim 9, Morris teaches wherein the hygroscopic salt is included in an amount of at least 25% by weight o the total weight of the composition (claim 8-10).
	Regarding claim 10, Morris teaches wherein the hygroscopic salt is included in an amount of at least 30% by weight of the total weight of the composition (claims 8-10). 
	Regarding claim 11, Morris teaches wherein the water-soluble polymer and hygroscopic slat are provided in solid form (para 12).
	Regarding claim 16, Morris teaches wherein the water soluble polymer comprises a wax to improve humidity resistance (para 18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742